                                                                                    :--··· -
                                                                                     ~.


                                                                                   i LSDC-SDNY

                                                                                   I DOCUMENT
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                  I       [LECTRO:\flCALL y FILED
----------------------------------------------------------X                    i    DOC#:
                                                                                          =-:----:-:-::-r----r----
 UNITED STATES OF AMERICA,
                                                                               I
                                                                               .~~E       FILED:J)/30/(7        =
                            -v-                                              No. 18 Cr. 640 (RA)

                                                                                     ORDER
 RONNY REYES,

                                         Defendant.

----------------------------------------------------------X

RONNIE ABRAMS, United States District Judge:

        On December 30, 2019, this Court imposed a sentence of time served on Defendant (U.S.M

#86035-054). It is hereby ORDERED that Defendant should be released from the custody of the

United States Marshals Service subject to any warrants and detainers.

SO ORDERED.                                                       I'
                                                                  I      .                       -·
 Dated:            December 30, 2019
                   New York, New York
                                                                 i
                                                                 ,' \_..,.
                                                                           \~-
                                                              Ronhie Abrams
                                                              United States District Judge
